UNITED STATES DEPARTMENT OF THE TREASURY

1500 Pennsylvania Avenue, NW

Washington, D.C. 20220

                                                                                    August
28, 2013

Ladies and Gentlemen:

Reference is made to those certain letter agreements (the “Repurchase Letter
Agreements”),  dated as of the dates set forth on Schedule A hereto, between the
United States Department of the Treasury (the “Investor”)  and the company set
forth on Schedule A hereto (the “Company”).  Capitalized terms used but not
defined herein shall have the meanings assigned to them in the Repurchase Letter
Agreements.

As documented by the Repurchase Letter Agreements, the Company has completed the
repurchase from the Investor of all of the Preferred Shares issued to the
Investor pursuant to the Securities Purchase Agreement.  Following such time,
the Company delivered a Warrant Repurchase Notice dated as of the date set forth
on Schedule A hereto to the Investor.  In connection with the consummation, on
the date hereof, of the repurchase of the Warrant by the Company from the
Investor, as contemplated by the Warrant Repurchase Notice and Section 4.9 of
the Securities Purchase Agreement:

(a)      The Company hereby acknowledges receipt from the Investor of the
Warrant; and

(b)      The Investor hereby acknowledges receipt from the Company of a wire
transfer to the account of the Investor set forth on Schedule A hereto in
immediately available funds of the aggregate purchase price set forth on
Schedule A hereto, representing payment in full for the Warrant, determined in
accordance with Section 4.9 of the Securities Purchase Agreement.

This letter agreement will be governed by and construed in accordance with the
federal law of the United States if and to the extent such law is applicable,
and otherwise in accordance with the laws of the State of New York applicable to
contracts made and to be performed entirely within such State.

This letter agreement may be executed in any number of separate counterparts,
each such counterpart being deemed to be an original instrument, and all such
counterparts will together constitute the same agreement.  Executed signature
pages to this letter agreement may be delivered by facsimile and such facsimiles
will be deemed sufficient as if actual signature pages had been delivered.





--------------------------------------------------------------------------------

 

In witness whereof, the parties have duly executed this letter agreement as of
the date first written above.

UNITED STATES DEPARTMENT OF THE TREASURY

 

 By:  

 Name:

 Title:

 

 

 

Unity Bancorp Inc:

 

 

 By:  

 Name: James Hughes

 Title: President/CEO

 

--------------------------------------------------------------------------------

 

SCHEDULE A

 

 

Company Information:

 

 

 

      Name of the Company:

             Unity Bancorp Inc.

      Corporate or other organizational form of the Company:

             Corporation

      Jurisdiction of organization of the
Company:                                    

             New Jersey

Information related to the Preferred Share Repurchase[s]:

 

     

      Date of Repurchase Letter Agreement for the

      repurchase of 10,324 of the Preferred Shares:

            

 

             May 15, 2013

 

 

      Date of Repurchase Letter Agreement for the

      repurchase of 10,325 of the Preferred Shares:

            

 

             July 3, 2013

 

 

Terms of the Warrant Repurchase:

 

 

 

       Date of Warrant Repurchase Notice:

             August 28, 2013

 

 

       Aggregate purchase price for the Warrant:

             $2,707,314.00

 

 



--------------------------------------------------------------------------------